                  CASE 0:20-cr-00104-NEB-TNL Doc. 85 Filed 04/07/21 Page 1 of 1

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MINNESOTA



                                    PLEA MINUTES

UNITED STATES OF AMERICA,                    )                  COURTROOM MINUTES - CRIMINAL
                                             )                  BEFORE: Nancy E. Brasel
                      Plaintiff,             )                          U.S. District Judge
                                             )
 v.                                          )    Case No:             20-cr-104 (1) (NEB/TNL)
                                             )    Date:                April 7, 2021
MATTHEW LEE RUPERT,                          )    Court Reporter:      Erin Drost
                                             )    Courthouse:          NA
                                             )    Courtroom:           Video Conference
                      Defendant.             )    Time Commenced:      3:30 p.m
                                             )    Time Concluded:      5:00 p.m.
                                             )    Time in Court:       1 hour and 30 minutes

APPEARANCES:
 Plaintiff:     Angela Munoz and Jordan Sing, Assistant US Attorneys
 Defendant:     Jordan Kushner, CJA Appointed Attorney



PROCEEDINGS:
Defendant agreed to proceed by video conference [83]. The hearing was conducted by video conference via Zoom.
The reason for the hearing being conducted by video conference was stated on the record.

CHANGE OF PLEA HEARING:.
  PLEA:
     Guilty as to Count 3 of the Indictment.
     Presentence Investigation and Report requested.
     Defendant remains in custody pending sentencing.

Date: April 7, 2021                                                                               s/KW
                                                    Signature of Courtroom Deputy to Judge Nancy E. Brasel
